COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-10-054-CR


JOHN CHARLES MALEY                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On November 17, 2009, appellant John Charles Maley pleaded guilty to

possession with intent to deliver a controlled substance of less than one gram.

In accordance with the plea bargain, the trial court sentenced appellant to three

years’ imprisonment. Appellant later filed a motion for new trial and a notice




      1
           See Tex. R. App. P. 47.4.
of appeal, but the trial court’s certification of his right to appeal shows that this

case “is a plea-bargain case, and [appellant] has NO right of appeal.”

         On February 9, 2010, we sent a letter to appellant’s counsel informing

her of the trial court’s certification and giving appellant, or any party desiring

to continue the appeal, until February 19, 2010, to file a response showing

grounds for continuing the appeal. See Tex. R. App. P. 25.2(a)(2). We stated

that the appeal could be dismissed unless we received such a response. See

Tex. R. App. P. 44.3. We have not received any response.

         Accordingly, we dismiss this appeal.      See Tex. R. App. P. 25.2(d),

43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006);

Jackson v. State, 168 S.W.3d 239, 243 (Tex. App.—Fort Worth 2005, no

pet.).

                                             PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 18, 2010




                                         2